Case 1:21-cv-01636-JPH-MPB Document 12 Filed 08/04/21 Page 1 of 2 PageID #: 192




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

 JEREMIAH S. FARMER,                                )
                                                    )
                              Plaintiff,            )
                                                    )
                         v.                         )    No. 1:21-cv-01636-JPH-MPB
                                                    )
 HAMMOND POLICE, et al.,                            )
                                                    )
                              Defendants.           )

                                 ORDER DENYING MOTION

        On June 7, 2021, Jeremiah Farmer filed a complaint in this District

 based on events relating to a federal criminal case in the Northern District of

 Indiana. Dkt. 1. The Court ordered Mr. Farmer to show cause by June 28,

 2021, why this case should not be transferred to that District. Dkt. 5. Mr.

 Farmer failed to respond by the required date, and this case was transferred to

 the U.S. District Court for the Northern District of Indiana on July 7, 2021.

 Dkt. 7.

        Mr. Farmer has now filed a motion asking the Court to undo its transfer

 order, arguing that his suit must be resolved in this District because it

 concerns the search of his home in Lake Village, Indiana. 1 See dkt. 11. But a

 district court generally "relinquishes all jurisdiction over a case when it is

 transferred to another district court." Jones v. InfoCure Corp., 310 F.3d 529,

 533 (7th Cir. 2002). Because Mr. Farmer's case has already been transferred,


 1Although Mr. Farmer argues that Lake Village is in the Southern District of Indiana, see dkt.
 11 at 2, it is in Newton County, Indiana, which is in the Northern District of Indiana. See 28
 U.S.C. § 94(a)(3).

                                               1
Case 1:21-cv-01636-JPH-MPB Document 12 Filed 08/04/21 Page 2 of 2 PageID #: 193




 see Farmer v. Hammond Police, 2:21-cv-220 (N.D. Ind. July 13, 2021), this

 Court can no longer rule on the merits of his motion.

       Mr. Farmer's motion, dkt. [11], is therefore DENIED, and Mr. Farmer

 should direct any further filings to the docket in his pending action in the U.S.

 District Court for the Northern District of Indiana.

 SO ORDERED.

 Date: 8/4/2021




 Distribution:

 JEREMIAH S. FARMER
  Inmate Mail/Parcels
 HAZELTON USP
 P.O. Box 2000
 Bruceton Mills, WV 26525




                                         2
